DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are cancelled.
Claims 16-20 are new.
Claims 16-20 are pending in the application and are presented to be examined upon their merits.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record was Kikuchi (EP 3651113A1). Kikuchi discloses a surveying instrument capable of customizing functions according to the needs of a user is provided at a reasonable price. A remote operation system (10) of a surveying instrument includes a surveying instrument (TS) including a survey unit (21) configured to survey a target, a control unit (22) configured to control the survey unit (21), and a communication unit (23) connected to a communication network (N), a management server (MS) capable of communicating with the surveying instrument (TS) through the communication network (N), a remote terminal (RC) configured to command the management server (MS) to add a function of the surveying instrument (TS) through the communication network (N), and a billing system connected to the communication network, wherein the remote terminal (RC) commands the management server MS to consume a quantity of virtual currency corresponding to addition of the function, the management server (MS) adds the function of the surveying instrument (TS) when the quantity of virtual currency corresponding to addition of the function is consumed based on the command from the remote terminal (RC), and the billing system executes a billing process based on billing data corresponding to the quantity of virtual currency. 
Kikuchi fails to disclose, individually or in combination with other prior art, “…wherein the server receives a purchase request from the user, via the terminal, for virtual currency, generates and stores the virtual currency, associates the generated virtual currency with the user in a database, displays, via the terminal, the plurality of surveying instruments and associated one or more built-in functions, receives, via the terminal, and stores a selection from the user of: at least one of the displayed one or more of the plurality of survey instruments, the one or more built-in functions of the one or more selected surveying instruments and valid period for each of the selected functions, consumes an amount from the stored virtual currency based on the selections, and enables the selected functions on the selected surveying instruments; wherein a surveying instrument of the selected surveying instruments, via the server, determines that a built-in function of the selected functions is enabled, downloads an application for the determined built-in function, and executes the built-in function using the application, and wherein the server disables the built-in function of the surveying instrument and displays a message on the surveying instrument upon determining that the valid period for the built-in function has expired.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692